 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6   ANTWONE DORNELL GOOLSBY SR,
                                                              Case No. C19-5321 BHS-TLF
 7                               Plaintiff,
             v.                                               ORDER VACATING REPORT AND
 8                                                            RECOMMENDATION
     JOHN CAMPBELL,
 9
                                 Defendants.
10

11          The District Court referred this matter, filed pursuant to 42 U.S.C. § 1983, to United

12   States Magistrate Judge Theresa L. Fricke. Plaintiff filed an Application to Proceed In Forma

13   Pauperis on April 19, 2019, but did not include his prison trust statement. Dkt. 1.

14          On April 22, the Court mailed plaintiff instructions to provide a certified copy of his

15   prison trust account statement May 22, 2019, to correct the deficiency in his application. Dkt. 3.

16   Plaintiff was ordered to show cause, or, in the alternative, correct the deficiency on or before

17   June 21, 2019. Dkt. 4.

18          Plaintiff filed his prison trust account statement on June 28, 2019, and the document was

19   entered into the docket on July 3, 2019. Dkt. 6. Between the date that plaintiff’s prison trust

20   account statement was received by the clerk’s office and the date receipt of the statement was

21   docketed, the undersigned entered a report and recommendation finding plaintiff had failed to

22   comply with the Court’s Order to Show Cause and recommending plaintiff’s Application to

23

24

25
     ORDER VACATING REPORT AND
     RECOMMENDATION - 1
 1   Proceed In Forma Pauperis be denied. Dkt. 5. As Plaintiff has cured the deficiency in his

 2   application, the undersigned vacates the Report and Recommendation (Dkt. 5).

 3

 4          Dated this 3rd day of July, 2019.

 5

 6

 7                                                       A
                                                         Theresa L. Fricke
 8                                                       United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER VACATING REPORT AND
     RECOMMENDATION - 2
